Citation Nr: 0526667	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  03-02 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for low back 
disability.  

2.  Entitlement to service connection for left shoulder 
disability.  

3.  Entitlement to service connection for headaches, to 
include as due to a concussion in service.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from March 1974 to September 
1983.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma.  In January 
2004, the Board remanded the issues listed on the title page 
for additional development.  The veteran testified before a 
Decision Review Officer at a hearing held at the RO in 
November 2004.  

In June 2005, the Board received evidence not considered by 
the RO in its most recent supplemental statement of the case.  
While the veteran has not waived consideration of this 
evidence by the Agency of Original Jurisdiction (AOJ), the 
Board has determined that it can grant service connection for 
the veteran's low back disability and scars of the left 
shoulder.  In view of the full grant of these benefits, these 
issues need not be remanded to the AOJ.  See 69 Fed. Reg. 
53807 (Sept. 3, 2004) (to be codified at 38 C.F.R. §§ 19.9, 
20.1304).  

The issues of entitlement to service connection for 
musculoskeletal disability of the left shoulder and 
entitlement to service connection for headaches, to include 
as due to a concussion in service, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

Other matters

Service connection is in effect for contusion of the left 
foot with residual osteoarthritis of the left great toe, and 
service connection is also in effect for chronic left ankle 
sprain.  The record shows that the veteran has been diagnosed 
as having left hip trochanteric bursitis.  At an examination 
in July 2004, a private physician, John W. Ellis, M.D., 
observed that the veteran walked with an antalgic gait 
favoring the left lower extremity/foot area.  Dr. Ellis said 
that the veteran did not put his full weight on the left 
great toe/distal medial foot and walked more on the heel and 
outside of the foot.  The physician stated that the veteran's 
altered gait resulted in left trochanteric bursitis.  It is 
the opinion of the Board that this evidence raises the issue 
of entitlement to service connection for left hip 
trochanteric bursitis secondary to the veteran's service-
connected left foot disability and his service-connected left 
ankle disability.  The Board refers this matter to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary to decide the issues addressed in 
this decision has been obtained; the veteran has notice of 
the evidence needed to substantiate his claims and notice of 
what evidence he should provide and what evidence VA would 
obtain; there is no indication that the veteran has evidence 
that he has not submitted to VA.  

2.  The veteran currently has chronic lumbar strain, and 
service medical records affirmatively show the inception of 
chronic lumbar strain in service; there is an approximate 
balance of positive and negative evidence of record regarding 
whether the veteran's current low back disability including 
lumbar disc protrusion is related to residuals of injury in a 
motorcycle accident in service 

3.  The veteran has scars of his left shoulder as a result of 
injury in a motorcycle accident in service.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, low 
back disability, including chronic lumbar strain and lumbar 
disc protrusion, was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2004).  

2.  Scars of the left shoulder were incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & West Supp. 2005), eliminated the concept of a 
well-grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claim now 
before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant' s representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In 
Pelegrini, at 121, the Court held that the VCAA requires VA 
to provide notice, consistent with the requirements of 
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(b), and Quartuccio, 
that informs the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide and that, furthermore, in what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", 
under 38 C.F.R. § 3.159(b).  

In this case, in a letter dated in December 2000, the RO 
wrote the veteran concerning claims for compensation for his 
left shoulder, back, and left foot.  The RO told the veteran 
that evidence required was medical evidence showing he 
currently had the disability claimed, medical evidence 
connecting his current disability to his military service, 
and medical evidence showing the disability claimed began in 
service or was aggravated by service.  The RO notified the 
veteran that if he completed release authorization forms for 
evidence such as medical records from his private doctor, VA 
could request the records for him.  The RO explained that in 
limited cases, non-medical evidence, such as a witness 
statement or accident report, was sufficient to document 
events leading to injury.  The RO told the veteran that it 
would assist him in obtaining additional evidence necessary 
to establish entitlement to compensation and would request 
private medial records and related evidence as well as 
records from other government agencies such as Social 
Security.  

In addition, in a letter dated in April 2001, the RO notified 
the veteran of the passage of the VCAA.  The RO again told 
the veteran that if he knew of any additional medical 
evidence he wanted VA to consider in support of his claim, he 
should notify the RO and provide release authorization forms 
for records he wanted VA to try to obtain.  The RO notified 
the veteran that it had received his service medial records 
and that it would assist him in obtaining additional evidence 
necessary to establish entitlement to compensation.  The RO 
again explained the type of evidence required to substantiate 
service connection claims and told him that VA would request 
private medical records and related evidence as well as 
records from other government agencies such as Social 
Security.  The RO further explained that it would continue to 
pursue records with government agencies until they were 
received or until it received a negative reply.  The RO again 
stated that it would attempt to obtain records from private 
physicians or agencies.  The RO stated specifically that the 
veteran must realize the ultimate responsibility to provide 
these records rested on him.  

Days later, in May 2001, the RO sent the veteran another 
letter about the VCAA and included the veteran's his claim 
for compensation for his left shoulder and back injury.  The 
RO again notified the veteran of the evidence required to 
substantiate his claims, what evidence he should provide and 
what evidence VA would obtain.  

In addition, in a letter dated in April 2004, the RO provided 
additional notice of the evidence required to substantiate 
his service connection claims and told him that VA would make 
reasonable efforts to help him get evidence necessary to 
support his claims.  The RO notified the veteran that it 
would try to help him get such things as medical records, 
employment records, or records from other Federal agencies.  
The RO notified the veteran that he must provide enough 
information about these records so that VA could request them 
from the person or agency that had them.  The RO reminded the 
veteran that it was still his responsibility to support his 
claim with appropriate evidence.  The RO notified the veteran 
that if he had received treatment for any of his claimed 
conditions at a VA or military medical facility, he should 
provide the name and location of the facility and the 
approximate dates of treatment, and VA would request the 
records.  The RO also notified the veteran that he should 
complete and return release authorization forms for private 
hospitals, clinics, and physicians who had provided him 
treatment.  

Elsewhere in the April 2004 letter, the RO again outlined 
what the evidence must show to support a claim for service-
connected compensation benefits.  The RO notified the veteran 
that VA is responsible for getting relevant records from any 
Federal agency and would make reasonable efforts to get 
relevant records not held by a Federal agency.  The RO 
notified the veteran that he must provide enough information 
about his records so that VA could request them from the 
person or agency that has them.  The RO further notified the 
veteran that if the holder of the records declined to give VA 
the records or asked for a fee to provide them, it would 
notify him of the problem.  The RO again told that veteran 
that is was his responsibility to make sure that VA received 
all requested records that were not in the possession of a 
Federal department or agency.  

In view of the foregoing, the Board finds that all necessary 
action has been taken to provide the veteran with notice 
required by the VCAA and as interpreted by the Court in its 
decisions in Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
and Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The 
Board recognizes that in none of its letters did the RO 
explicitly request that the veteran submit any evidence in 
his possession that pertains to his claims.  The Board finds, 
however, that the RO's letters were in substantial compliance 
with the fourth notice element, as set forth in 38 C.F.R. 
§ 3.159(b), because when read as a whole each notified the 
veteran that he should submit or identify any additional 
evidence supporting his claims and fulfilled the essential 
purposes of the regulation, that is, giving notice of VA's 
desire to obtain additional information and evidence 
supporting the claims and possibly leading to such 
information and evidence.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

Also, VA did not fulfill all notice requirements of the VCAA 
until after the initial unfavorable RO determination in the 
claims.  Upon review of the record in its entirety, it is the 
judgment of that Board that during the course of the appeal 
VA has made reasonable efforts to develop the claims and has 
provided the veteran with notice that complies with the 
requirements of the VCAA.  The veteran has had multiple 
opportunities to submit and identify evidence and has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claims by VA.  The Board finds that 
the failure to provide the veteran with all of the kinds of 
notice outlined in the VCAA prior to the initial unfavorable 
RO determination has not harmed the veteran and that no 
useful purpose could be served by remanding the case on that 
account.  See 38 U.S.C.A. § 7261(b) (West 2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  All the VCAA requires is 
that the duty to notify is satisfied and that claimants are 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996).  

As to the duty to assist, the RO obtained service medical 
records and the veteran also submitted such records.  In 
addition, the RO provided the veteran with VA examinations 
and obtained VA medical opinions.  The veteran testified at a 
hearing before a Decision Review Officer in November 2004.  
The veteran has submitted private medical opinions and 
medical records and has not indicated that he has or knows of 
any additional information or evidence that would support his 
claims. 

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice and that relevant evidence has 
been obtained for determining the merits of the veteran's 
claims.  The Board finds that no further assistance to the 
veteran is required.  

Laws and regulations

Service Connection

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Disability may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that he was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).   

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

Standard of Proof

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  The Federal Circuit has held that 
"when the positive and negative evidence relating to a 
veteran's claim are in 'approximate balance,' thereby 
creating a 'reasonable doubt' as to the merits of his or her 
claim, the veteran must prevail."  Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001).  

Background

This decision addresses the veteran's claims for service 
connection for low back disability and left shoulder 
disability in terms left shoulder scars.  The veteran 
contends that his claimed disabilities are the result of 
injuries sustained in a motorcycle accident in service.  The 
veteran has argued and complained that VA has not reviewed 
his record carefully or alternatively has not considered the 
medical reports and records he has submitted.  In view of 
this, the Board will set forth in detail the factual 
background related to the veteran's claims.  

Service medical records show that in April 1980 the veteran 
was in a motorcycle accident, in which he hit his head on the 
windshield, sustained multiple abrasions to his left shoulder 
and injuries of his left ankle and left foot.  In the 
emergency room, he complained of left ankle and right 
anterior rib pain.  He could not recall his wife's name, his 
home phone number, or the accident.  There were superficial 
lacerations of the forehead at the hairline.  His pupils were 
equal, round, regular, reacted to light and accommodation.  
Disks were sharp.  There was left shoulder abrasion, and 
there was tenderness of the right anterior ribs, the left 
ankle, and left foot.  The assessment in the emergency room 
was multiple abrasions and contusions, possible concussion.  
He was hospitalized for two days followed by readmission a 
few days later with cellulitis of the left foot.  After 
discharge from the hospital in May 1980, the veteran 
complained of splinter-like sensations in his low back, which 
were said to be probably related to spasm.  Physical therapy 
records show that in late May 1980 the veteran complained of 
increased low back pain.  He was started on moist heat to the 
low back followed by William's flexion exercises, pelvic, 
tilt, and single knee to chest exercises.  

Service medical records show continuing complaints of low 
back pain, especially after bending over a drafting table.  
In August 1980, the assessment was low back syndrome.  At an 
orthopedic consultation in September 1980, the veteran 
reported that he had continued to have low back pain since 
his April 1980 motorcycle accident.  The veteran said that he 
was not always in pain, but that toward the end of the day or 
after exertion he had twinges of pain in his low back.  He 
said he had to sit down to get relief.  On physical 
examination, there was no tenderness to the lumbosacral 
spine, and the veteran denied pain on that day.  The only 
finding was flattening of the lumbar lordosis.  X-rays 
reportedly showed no abnormality.  The impression was low 
back pain, status post motorcycle accident.  The physician 
said that after injuries of this sort in which a patient is 
immobilized for a time or continues to have pain, he could 
lose his normal posture, leading to a recurring strain of the 
low back.  The physician said for this reason he would 
recommend the veteran continue physical therapy and said he 
expected the condition to resolve spontaneously.  He said he 
saw no evidence of spine fracture, severe ligamentous 
disruption, neurovascular injury, or muscle contusion.  

The veteran was referred to physical therapy in October 1980 
after examination showed tenderness and paravertebral muscle 
spasm at the lumbar spine.  The physical therapist reported 
there were no were no objective findings, but the veteran was 
instructed in additional exercises.  The veteran continued to 
complain of low back pain, and in December 1980 it was noted 
that physical examination was entirely normal except that the 
veteran could only flex his back to touch his mid legs.  At a 
subsequent consultation, the orthopedic surgeon who had 
previously examined the veteran noted that he his previous 
evaluation was an acute lumbosacral strain.  The physician 
noted that the veteran had maintained a rather steady course, 
making no improvement although he was generally fairly 
comfortable.  The veteran reported that working as a 
draftsman, leaning over a drafting table caused back pain, 
and he also said that prolonged activity caused some back 
pain.  The physician said that physical examination had not 
changed specifically.  He said, however, that the veteran was 
developing a list to the left measuring about one 
fingerbreadth and that this was found on physical examination 
and confirmed by new X-rays.  The physician said this would 
be consistent with a chronic lumbosacral strain.  The 
physician said that if exercises did not help the veteran, a 
fusion of the lumbosacral spine could be considered.  The 
physician said the best present option was to cross train the 
veteran into a career that did not require long sitting and 
bending over a drafting table.  The physician reported that 
he was giving the veteran a lumbosacral corset for support at 
times of pain.  

Subsequent chronological records of medical care show that 
during 1981, the veteran was seen repeatedly with complaints 
of low back pain with certain movements and prolonged 
sitting.  Assessments included low back strain, chronic 
lumbosacral sprain, low back syndrome, and mechanical low 
pack pain with muscle strain.  At a follow-up for chronic low 
back pain in September 1981, the physician noted that in July 
1981 a medical evaluation board had put the veteran on a 
permanent profile with no prolonged bending or sitting.  
Cross training had not been approved.  On examination, the 
veteran could flex to touch his mid legs.  In November 1982, 
the veteran was seen with complaints of low back pain for two 
years. There was no examination at that time.  Service 
medical records in the file do not include the report of a 
service separation examination.  

As to the veteran's left shoulder, service medical records 
show that in April 1980, days after the motorcycle accident, 
the veteran was seen in a clinic for bandage change related 
to abrasions of the left shoulder and foot.  At that time 
there was mild hemorrhaging from the shoulder abrasions, 
which were healing well.  In September 1980, the veteran 
complained of a painful left shoulder.  The physician noted 
keloids on the left shoulder for which the veteran used 
Lubriderm when they became dry.  In February 1981, medical 
records show that the veteran had keloids 
measuring 10 centimeters (cm) by 2 cm and 7 cm by 1 cm on his 
left shoulder, and a plastic surgery consultation was 
planned.  Subsequent records show steroid injections, but the 
veteran continued to complain that the keloids itched and 
were painful.  Chronological records show the veteran 
underwent excision of a hypertrophic scar of the left deltoid 
area in August 1982 and that a scar of the left shoulder was 
excised in April 1983.  He was reportedly doing well at 
follow-up in May 1983.  

At an enlistment medical examination for the Air Force 
National Guard in March 1994, the veteran did not give a 
history of recurrent back pain.  The examiner evaluated noted 
three scars on the veteran's left shoulder and evaluated the 
spine as normal.  

The next medical evidence is dated in 2001 when the veteran 
was seen in the emergency room of Jackson County Memorial 
Hospital in November 2001 with complaints of back pain, 
dizziness, headache, and some blurred vision.  He was noted 
to have some mild left facial drooping, and a computed 
tomography (CT) study of the head showed a left occipital 
infarct.  On evaluation there was some pain in the lumbar 
area with some paresthesia in the area of the left cutaneous 
nerve of the thigh.  The attending physician, Charles Carter, 
M.D., said the veteran was also a suspect for lumbar disc 
disease.  The assessment after examination was left occipital 
cerebrovascular accident, borderline hypertension, probable 
lumbar disc disease, and arthritis history.  

A VA medical certificate dated in late November 2001 shows 
that at that time the veteran gave a long history of low back 
problems but said that over the past 21/2 months he had also 
been having pain in the left lateral hip area.  On 
examination, his back was said to be "OK", and there was 
tenderness over the left hip greater trochanter.  The 
diagnostic impression was left trochanteric bursitis.  

When a VA primary care physician saw the veteran in December 
2001, he noted the veteran had a two-month history of lumbar 
radiculopathy with pain in his low back with radiation to the 
left thigh.  He was also noted to have a history of a motor 
vehicle accident in 1980 with a back injury.  The veteran 
reported chronic back pain off and on since that time.  After 
examination, the assessment included lumbar radiculopathy for 
which he said he would give the veteran an analgesic and a 
muscle relaxant as needed.  

In a letter dated in December 2001, Dr. Carter stated that he 
had reviewed the veteran's service medical records and his 
current medical records.  Dr. Carter stated that the service 
medical records showed that the veteran had a motorcycle 
accident in 1980 that caused problems to the veteran's back, 
left shoulder, left ankle, and left foot.  Dr. Carter said 
that currently the veteran had lumbar disc disease and a 
history of arthritis.  Dr. Carter said that based on review 
of all service medical records and current medical records, 
the problems with the low back more likely than not started 
from service.  

At a VA fee-basis examination in February 2002, the veteran 
gave a history of a motorcycle accident in April 1980 and 
gave a history of painful back motion.  After examination and 
review of X-rays, the examiner said the diagnosis was 
degenerative joint disease changes of the lumbar spine with 
right axis deviation.  

At the February 2002 VA fee-basis examination, the physician 
identified two scars, both of which he concluded were related 
to the veteran's April 1980 motorcycle accident in which the 
veteran sustained lacerations followed by keloid formation, 
steroid injections, and then surgery later in service.  The 
physician said there was a linear left shoulder scar 
measuring 12 cm by 3 cm, and he said there was another linear 
scar inferior to that, measuring 10 cm by 1 cm.  The 
diagnosis was a scar of the left shoulder with occasional 
burning sensation and mild disfigurement and a scar of the 
left arm with occasional burning sensation and mild 
disfigurement.  

In a letter dated in June 2002, John W. Ellis, M.D., stated 
that he had examined the veteran concerning a job-related 
injury.  Dr. Ellis noted that the veteran had started 
employment as a truck driver in September 2001 and that his 
duties required him to do a lot of repetitive bending, 
twisting and lifting.  Dr. Ellis said the veteran admitted to 
having long term chronic intermittent low back pain ever 
since he was in the military.  The veteran said that after he 
started his job he began having significant burning sensation 
in the left lower back, buttock and left thigh area.  Dr. 
Ellis reported that he reviewed the November 2001 records 
from Jackson County Memorial Hospital and VA medical records 
dated in November and December 2001.  After examination, Dr. 
Ellis said the diagnosis and description of the injury were:  
muscle tendon unit strain of the lumbosacral spine; probable 
deranged disc of the lumbar spine; and left lumbosacral 
plexus compression and/or nerve root impingement.  Dr. Ellis 
said that in his opinion, this injury arose out of and in the 
course of the veteran's employment with the trucking company.  

At a VA examination in December 2002, the veteran reported 
having injured his low back in 1980 secondary to a motorcycle 
accident.  The veteran stated that he had low back pain and 
strain and was treated with physical therapy in service.  He 
said that over the years he developed chronic low back pain 
and said that he currently had on and off pain and stiffness 
in his low back.  He reported that he currently also had 
intermittent radiating numbness and burning-type pain down 
his left hip/leg area ending at his knee.  The veteran also 
reported injuring his left shoulder in 1980 secondary to the 
motorcycle accident.  He stated that he suffered contusion 
and laceration to this left shoulder and that the laceration 
developed into a keloid formation for which he had plastic 
surgeries.  The examiner noted two scars of the left 
shoulder.  He described a hyperpigmented linear scar, 
approximately 10 cm by .5 cm and a hyperpigmented scar shaped 
like an elongated triangle.  The length of the latter scar 
was 12 cm with the widest base of the triangle 3 cm.  

At the December 2002 VA examination, the diagnosis included 
chronic strain of the lumbar spine and symptomatic left 
shoulder scar formation.  The examination report was prepared 
by a nurse practitioner with endorsement by an attending 
physician.  

In the report of December 2002 VA X-rays of the lumbar spine, 
the radiologist said he identified no significant 
abnormalities of the lumbar spine.  

VA outpatient records show the veteran was seen with 
complaints of radiating low back pain in early 2003.  
February 2003 X-rays of the lumbar spine showed some slight 
degenerative changes, and the radiologist said that the 
lordotic curve of the spine was a bit straightened.  A VA 
Magnetic Resonance Imaging (MRI) study was done in May 2003.  
The radiologist said there was evidence of dehydration of 
disc material at L5-S1 although the height of disc space 
appeared unremarkable, and he said there was a right 
paracentral disc protrusion at L5-S1.  He said the protruding 
disc effaced the right nerve root at this level and narrowed 
the right foramen.  He said there might be slight narrowing 
of the left foramen at this level as well but that the nerve 
roots appeared unremarkable, bilaterally.  

At a VA neurology consultation in July 2003, the veteran 
presented with a history of burning pain in the lateral 
aspect of the left thigh over the past two years.  He said it 
started in the back and radiated down the thigh just above 
the knee and occurred every day, increasing toward evening 
and after a lot of walking and work.  The veteran said his 
low back pain had been present since 1980 when he had a motor 
vehicle accident.  After review of the May 2003 MRI report 
and examination of the veteran, the impression was meralgia, 
which the physician said was likely due to nerve compression 
probably by compression by the belt of the veteran's pants.  
The physician noted that nerve root compression was not seen 
on MRI even though there was bulging of the L5-S1 disc.  

In a report dated in August 2003, Juan R. Villazon, M.D., 
said that the veteran presented for a second opinion to 
determine whether the injuries he sustained in a motorbike 
accident in 1980 were responsible for his present symptoms or 
were contributing or aggravating his present condition.  Dr. 
Villazon said that the veteran had continuous and severe pain 
in the lumbar region and that the pain occurred until 1987 
with variable frequency and severity.  The veteran reported 
that in service the pain had frequent exacerbations every two 
or three days, with sharp jabs as if needles were pricking 
the back.  In his discussion, Dr. Villazon noted that the 
initial evaluation after the 1980 motorcycle accident did not 
include MRI or CT studies of the back and that the veteran 
was felt to have a sprain.  He said that the clinical cause 
of protracted severe incapacitating pain until 1987 was 
against the diagnosis of a sprain as a lumbar sprain should 
have recovered within three to six months.  Dr. Villazon said 
that because the veteran had been symptomatic for many years 
with incapacitating pain, his impression was that the veteran 
most likely sustained either a disc fissure or a midline disc 
at the time of the bike accident in 1980 with recurrent back 
pain since.  

Dr. Villazon said that the veteran sustained an aggravation 
or extension of the disc in November 2001 when he presented 
to an emergency room and was hospitalized with a stroke and a 
non-entrapment of the lateral femorocutaneous nerve.  
Neurological examination by Dr. Villazon revealed decreased 
pinprick following a lateral femoral cutaneous distribution 
to the knee.  There was a positive straight leg raising with 
pain running along the hamstrings and in the lumbar region.  
Dr. Villazon said his clinical impression was that the 
veteran had a midline disc or a disc tear causally related to 
the injury he sustained in a motorcycle accident in 1980.  

At a VA neurology consultation in October 2003 for follow-up 
of left meralgia paresthetica, the veteran complained of low 
back pain and a sharp pain radiating down his left leg.  He 
said that in the past three months the back pain had become 
more of a sharp pain, like his leg pain.  The veteran also 
complained of numbness on the lateral aspect of the left leg 
and left foot pain when he stood on it too much.  The 
physician said that on examination the veteran clearly had 
numbness and dysesthesia in the distribution of the left 
femoral lateral cutaneous nerve of the thigh.  He complained 
of subjective numbness on the left lateral leg, which the 
physician said did not clearly follow any root distribution.  
The physician said that he again reviewed the MRI films and 
found them unremarkable with no evidence of any root 
compression.  The physician said there was some degenerative 
joint disease, with a little L5-S1 bulging of the disc, but 
without root compression.  After examination, the impression 
was left meralgia paresthetica, confounded by left foot 
osteoskeletal pain and subjective left lateral leg numbness.  
The physician said there was nothing indicating that cord or 
brain involvement was playing any role in the veteran's 
symptoms.  He said that meralgia paresthetica was still quite 
clear and remained as the working diagnosis.  

At a follow-up visit to a VA neurology clinic in April 2004, 
the physician said the veteran was having pain in the typical 
distribution of the left superficial cutaneous nerve down to 
the left knee but not below it.  The veteran complained that 
the pain was extending to the right side, involving the right 
buttock only.  The physician said that the neurological 
examination was entirely normal.  He reviewed the MRI results 
and said that it was felt that the narrowing at L5-S1 was not 
enough to explain the veteran's symptoms, which were due to 
meralgia paresthetica.  

In a statement received at the RO in May 2004, a retired 
senior master sergeant reported that he had been 
superintendent of graphics operations in the veteran's 
squadron and had firsthand knowledge of the veteran's 
motorcycle accident in April 1980.  He recalled that the 
veteran suffered a back injury, concussion, contusions, 
lacerations, crushed left foot, shoulder injury and abrasions 
as a result of the accident.  He also sated that the veteran 
was given a permanent back profile and a medical evaluation 
board recommended that the veteran be cross trained into a 
job that did not aggravate the back injury.  He stated that 
the request to cross train was denied and that from 
April 1980 until transfer to another base in January 1982 the 
veteran was required to perform his job, which required 
prolonged bending over a drafting table on a daily basis.  
The senior master sergeant stated that the veteran's 
permanent profile stated no prolonged bending but that was 
his daily job requirement.  

In reports dated in July 2004 and April 2005, Dr. Ellis 
outlined history reported by the veteran and stated that he 
had reviewed service medical records, post-service private 
medical records dated from 2001 and forward, and VA treatment 
records and reports of imaging studies.  He noted that among 
the veteran's complaints were complaints of radiating low 
back pain and scarring of the left shoulder.  Dr. Ellis 
examined the veteran, and in pertinent part the diagnosis was 
motor vehicle accident of April 1980 resulting in:  left 
shoulder injury with subsequent plastic surgery times two; 
lumbosacral strain and disc derangement; left lumbosacral 
plexus compression and/or nerve root impingement; and 
bilateral sacroiliac joint dysfunction.  

At a VA examination in August 2004, the veteran recounted his 
history of a motorcycle accident in service followed by 
continuing back pain for which he was put on a permanent 
profile during service.  He reported that he had continuing 
low back pain from 1983 to 2001 but was never treated by a 
professional during this time, stating that he would usually 
have the back pain after a day's work and would just go home 
and relax.  He stated that that approximately four years 
prior to the current examination he developed a marked 
increase in his low back pain, describing pain that would go 
into the left thigh.  He said that he currently had a chronic 
aching low back pain associated with intermittent low back 
pain associated with intermittent sensory changes in the left 
anterolateral thigh and occasional radiation into the right 
hip area.  

At the August 2004 VA examination, the veteran's history with 
reference to his left shoulder was that it was injured in the 
motor vehicle accident in April 1980.  His history of injury 
was abrasions and contusions of the left shoulder and he said 
that a left shoulder joint problem was never diagnosed.  He 
reported development of some keloid formation in the area of 
the left shoulder abrasions, which were treated subsequently 
with plastic surgery two or three times.  

After examination, the impression included:  chronic 
lumbosacral strain with early degenerative arthritis, 
symptomatic; and postoperative scars left shoulder area.  The 
physician noted the veteran had scars over the left upper arm 
and shoulder area.  She said the most superior scar over the 
lateral shoulder area was a 5-inch by 1/4-inch horizontal scar 
with the distal end of the scar 1 inch by 1/4 inch.  The 
physician reported that below this scar was another 
horizontal scar, which was 31/4 inches by 1/4 inch.  This scar 
was over the upper deltoid area.  The physician said that 
between these two scars was a barely visible area, which the 
veteran said was a third scar.  The physician said the scar 
was so faint that it could not be measured.  

The VA physician reviewed the veteran's service medical 
records, the March 1994 report of his Air Force National 
Guard enlistment examination, and medical records dated in 
2001 and later.  The physician summarized the evidence 
stating that the veteran had a chronic lumbosacral strain in 
the military with no findings of neurological loss, and she 
said that repeated X-rays were normal.  She noted that the 
veteran had no low back complaints and examination was normal 
at entrance into the Air Force National Guard in March 1994 
and that there was no treatment for a low back disease until 
November 2001, which she observed was 18 years after his 
discharge from military service in 1983.  She noted that in 
2001 the veteran had been working as a truck driver and also 
noted that the veteran had had a weight gain from 190 pounds 
in the military to his present 260 pounds.  She also noted 
that routine X-rays of the lumbar spine in December 2002 were 
normal.  The physician said that in her opinion the above 
evidence did not support any etiological relationship of the 
low back condition in the military to the veteran's present 
low back condition and that it was therefore unlikely that 
the veteran's current low back condition was related to or 
caused by a low back condition in the military.  

The physician who conducted the August 2004 examination also 
stated that with respect to the left shoulder, the service 
medical records showed that the veteran sustained abrasions 
and contusions in an April 1980 motor vehicle accident 
involving the left shoulder.  She noted that the veteran's 
medical records indicated a residual of keloid scarring of 
the abrasions, and she said the noted scars on the left 
shoulder were residuals of the in-service injury.  

At his hearing before a DRO at the RO in November 2004, the 
veteran questioned the weight given to medical opinions he 
had submitted versus the weight given to a VA medical opinion 
pertaining to his claims.  His representative argued that at 
the time the veteran was being examined to get into the 
National Guard in 1994, he would not necessarily have brought 
up issues concerning his injuries at that time because he 
wanted to get into the National Guard.  





Analysis

The veteran contends that the disabilities for which he is 
seeking service connection are due to injuries he sustained 
in a motorcycle accident in service in April 1980.  In 
support of his claims he has stated in particular that at the 
March 1994 entrance examination for the National Guard, he 
was told by the rating doctor not to report any injuries 
prior to the examination and for that reason he did not do 
so.  

In order to prevail on the issue of service connection there 
must be medical evidence of current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

Low back disability

Considering the contents of the veteran's service medical 
records outlined above, the Board finds that the record 
establishes that chronic lumbar strain was shown as such in 
service and recent examination reports show that the veteran 
currently has chronic lumbar strain.  Although the evidence 
shows increasing back symptoms in 2001 attributed to work-
related activities, the veteran while seeking treatment at 
that time consistently gave a history of continuing, albeit 
intermittent, back symptoms starting in service and 
continuing thereafter.  

Notwithstanding the August 2004 opinion of the VA physician 
that the veteran's chronic lumbar strain is not related to 
service because of lack of evidence of treatment for many 
years after service and no findings regarding the veteran's 
back at the 1994 National Guard entrance examination, the 
Board finds, with resolution of reasonable doubt in favor of 
the veteran, that the criteria for service connection for 
chronic lumbar strain are met under the provisions of 
38 C.F.R. § 3.303(b).  There was a showing of chronic disease 
in service, there has not been a showing 



that his currently diagnosed chronic lumbar strain is clearly 
attributable to intercurrent causes, and as the chronic 
disease identity was established in service, there is no 
requirement of evidentiary showing of continuity of 
symptomatology after discharge.  38 C.F.R. § 3.303(b).  

As to other elements of the veteran's current low back 
disability, the VA MRI study in 2003 showed lumbar disc 
protrusion, and while the physician who examined the veteran 
in August 2004 found no relationship of that disability to 
service, Dr. Villazon, the private neurologist who examined 
the veteran, reviewed his medical records, including service 
medical records, and provided his opinion in August 2003, 
concluded that the veteran most likely sustained either a 
disc fissure or a midline disc at the time of the motorcycle 
accident in service with aggravation or extension of that 
condition in 2001 when he sought medical care.  The Board 
finds that this opinion, along with the limited value of the 
opinion of Dr. Carter who also reviewed the veteran's service 
medical records but offered his opinion prior to the date of 
the MRI study and without a specific rationale, places the 
evidence in relative equipoise as to the etiology of the 
veteran's lumbar disc protrusion.  Resolving reasonable doubt 
in favor of the veteran, the Board concludes that the 
veteran's low back disability, including chronic lumbar 
strain and lumbar disc protrusion, was incurred in service.  

In arriving at the decision concerning the veteran's low back 
disability, the Board has accorded limited weight of 
probative value to the opinion of Dr. Ellis expressed in July 
2004 and April 2005 to the effect that the veteran's low back 
disability is due to his motorcycle accident in service in 
1980.  This is because the record also includes his earlier 
June 2002 medical evaluation prepared for a disability claim 
for benefits related to the veteran's post service work in 
which he said it was his opinion that the veteran's 
lumbosacral strain and probable deranged disc arose out of 
his employment.  This is in contrast to his July 2004 
evaluation for general disability purposes and his April 2005 
evaluation for the veteran's VA claim at which times he 
concluded that all the veteran's current claimed disabilities 
were due 



to the motorcycle accident in service.  Further, while he 
discussed service medical records and reports from Dr. 
Villazon and Dr. Carter in the July 2004 and April 2005 
reports, he made only made passing reference to his own June 
2002 report without discussion of its contents or explanation 
of his changed opinion.  

Left shoulder scars

The service medical records establish there was keloid 
formation from left shoulder abrasions that resulted from the 
motorcycle accident and that there was surgical revision of 
left shoulder scars in service.  Further, the examiner at the 
March 1994 National Guard entrance examination noted left 
shoulder scars, and such have been shown on recent 
examinations and all examiners have attributed them to 
residuals of surgical revision of keloids formed in service.  
During a fee basis examination for the VA in February 2002, 
scars of the left shoulder and left arm were described as the 
result of a motorcycle accident in service.  The Board notes 
that following this examination where the physician described 
scars on the left shoulder and left upper arm, the RO granted 
service connection for a scar on the left arm in its 
April 2002 rating decision.  On VA examination in August 
2004, scars over the left upper arm and shoulder area were 
again noted.  The Board therefore finds that it is 
appropriate to also grant service connection for left 
shoulder scars to the extent that they are distinct from the 
service-connected scar on the veteran's left upper arm.  

Summary

In summary, the Board finds that with resolution of 
reasonable doubt in favor of the veteran, the evidence 
supports the grant of service connection for low back 
disability including lumbar strain and lumbar disc 
protrusion.  In addition, the evidence supports service 
connection for left shoulder scars.  




ORDER

Service connection for a low back disability, manifested by 
lumbar strain and lumbar disc protrusion, is granted.  

Service connection for scars of the left shoulder is granted.


REMAND

The issues that remain on appeal are entitlement to service 
connection for left shoulder musculoskeletal disability and 
entitlement to service connection for headaches, to include 
as due to concussion in service.  

As noted in the Introduction, the RO has not considered 
evidence that was added to the record after it last issued a 
supplemental statement of the case in February 2005.  In 
particular, the record shows that the RO certified the case 
to the Board in May 2005.  In June 2005, the RO forwarded to 
Board evidence it had received from the veteran in April 
2005.  The Board wrote to the veteran in August 2005 and 
explained that he had a choice as to whether to waive Agency 
of Original Jurisdiction (AOJ) review of this evidence prior 
to Board consideration of the case.  In September 2005, the 
veteran requested that the case be remanded for AOJ review of 
the new evidence.  

The additional evidence consists records and reports 
previously of record, but also includes the April 2005 
medical report from Dr. Ellis in which he provides medical 
opinions concerning the veteran's claimed left shoulder 
musculoskeletal disability and headaches.  As the veteran 
declined to waive AOJ consideration of this evidence and has 
requested a remand, the record must be returned for initial 
consideration by the AOJ and preparation of a supplemental 
statement of the case addressing the newly submitted 
evidence.  See 38 C.F.R. §§ 19.31, 19.37 (2004).  

The Board notes that in his April 2005 report, Dr. Ellis 
referred to VA treatment records dated in February 2005.  
Review of the record shows that the claims file includes VA 
treatment records dated no later than April 2004, and it is 
the opinion of the Board that current records could be 
pertinent to the veteran's claims and should be obtained.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should obtain and associate 
with the claims file VA medical records 
for the veteran dated from April 2004 to 
the present.  

2.  Thereafter, the AMC should review the 
claims file and the April 2005 report 
from John W. Ellis, M.D.  If after 
review, the RO finds that additional 
development or VA examination pertaining 
to the veteran's claims is necessary, it 
should take appropriate action.  The AMC 
should undertake any other indicated 
development and then readjudicate the 
issue of entitlement to service left 
shoulder musculoskeletal disability and 
entitlement to service connection for 
headaches, to include as due to a 
concussion in service.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, he and his 
representative must be furnished a 
supplemental statement of the case and 
afforded an opportunity to respond.  

Thereafter, if otherwise in order, the case should be 
returned to the Board for further appellate action.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


